DISSENTING OPINION by
Judge McGINLEY.
I respectfully dissent to the majority’s conclusion that “Dr. Schoenhaus’ testimony provided a solid foundation for his opinion that Claimant had fully recovered and that there were no objective medical findings to substantiate Claimant’s subjective complaints of pain.”
To succeed in a termination petition, the employer bears the burden of proving that the claimant’s disability has ceased or that any current disability is unrelated to the claimant’s work injury. Jones v. Workers’ Compensation Appeal Board (J.C. Penney Co.), 747 A.2d 430 (Pa.Cmwlth.), appeal denied, 564 Pa. 718, 764 A.2d 1074 (2000). An employer may satisfy this burden by presenting unequivocal and competent medical evidence of the claimant’s full recovery from his/her work-related injuries. Koszowski v. Workmen’s Compensation Appeal Board (Greyhound Lines, Inc.), 141 Pa.Cmwlth.253, 595 A.2d 697 (1991).
At the conclusion of the claim petition hearing, the original WCJ, Nancy Goodwin, found that “[b]ased upon Dr. [Ronald B.] Greene’s examination and review of test results, his diagnosis is credible that as a result of the work injury, Claimant sustained a post-traumatic tarsal tunnel syndrome and post-traumatic degeneration and instability of his Lisfranc’s or tarsometatarsal joints.” (emphasis added). WCJ Nancy Goodwin’s Decision, September 28, 2001, Finding of Fact (F.F.) No. 9 at 3; R.R. at 10a.
Although Dr. Schoenhaus opined that Claimant fully recovered from his work-related injury as of the date of his November 26, 2003, examination, Dr. Schoenhaus refused to accept WCJ Nancy Goodwin’s finding in the claim petition proceeding of the above-mentioned injuries. Specifically, Dr. Schoenhaus testified:
*582Q: ... So, my question to you is that you’re disputing that Mr. Purefoey [Claimant] ever had a post traumatic tarsal tunnel syndrome? (emphasis added).
A: That is correct, (emphasis added).
Q: You’re also disputing that Mr. Pure-foey [Claimant] ever had a post traumatic degeneration and instability of Lisfranc’s or tarsal metatarsal joints? (emphasis added)."
A: He might have had some inflammation initially, but no evidence of degenerative joint disease. That’s correct, none. (emphasis added).
Deposition of Dr. Harold D. Schoenhaus, March 19, 2004, at 55; R.R. at 69a.
In GA & FC Wagman v. Workers’ Compensation Appeal Board (Aucker), 785 A.2d 1087 (Pa.Cmwlth.2001), this Court addressed a similar factual situation. In GA & FC Wagman, Joseph Aucker (Aucker) “began receiving benefits for an injury described as ‘exacerbation of pseudoarthrosis L4-5’ ” pursuant to a notice of compensation payable (NCP). Id. at 1088. GA & FC Wagman, Inc. (employer) had petitioned to terminate benefits. Employer presented the testimony of Vernon R. Morris, Jr., M.D. (Dr. Morris). “As to [Aucker’s] pseudoarthrosis, Dr. Morris determined that there is possible pseudoar-throsis at the L4r-5 region as a result of the fusion procedure. He also testified that ‘I agree there is a pseudoarthrosis that I think is of no consequence here.’ ” Id. at 1089, quoting N.T. 4/08/98, p. 57. Dr. Morris opined that Aucker had fully recovered from his work-related injuries. The workers’ compensation judge found Dr. Morris credible and stated that this judge “does not believe Dr. Morris’s opinion concerning what occurred on July 25, 1990, is really inconsistent with the general nature of the injury as described on the Notice of Compensation Payable so as to render his overall opinion that the Claimant’s [Aucker’s] problems are related to degenerative disc disease and not the July 25, 1990 work injury to be legally ‘worthless’.” Id. at 1090. The workers’ compensation judge granted the termination petition and the board reversed.
On appeal, the query was whether a WCJ could terminate compensation benefits based upon the testimony of a medical expert who believed that the accepted injury acknowledged in the NCP had never occurred:
These portions of the Act [Section 407 and Section 413(a) of the Workers’ Compensation Act, Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 736 and § 731] ensure that, when an employer seeks to terminate a claimant’s benefits, neither party can relitigate the nature of the accepted injury at a subsequent proceeding without following the proper procedures, which is to file a Review Petition and seek to have the description of the injury changed .... The WCJ may also ‘in the course of the proceedings’ determine that the NCP was incorrect.
However, that procedure was not followed here.... Rather, the WCJ found that the opinion of Dr. Morris concerning what occurred on July 25, 1990 was not inconsistent ‘with the general nature of the injury described in the Notice of Compensation Payable.’ Rather, the NCP specifically describes the injury as ‘exacerbation of pseudoarthrosis L4-5’, not an exacerbation in the area of L4-5, and not a muscular sprain. Exacerbation of pseudoarthrosis, or fibrous union, is the injury that the Employer has acknowledged through issuance of the NCP that Claimant [Aucker] suffers from and in order to terminate Claimant’s benefits, it must submit medical evidence proving Claimant [Aucker] has recovered from that injury. The medi*583cal evidence presented by Employer, however, is inconsistent with the NCP because Dr. Morris does not recognize that Claimant ever suffered from ‘exacerbation of pseudoarthrosis’ on July 25, 1990. Therefore, it is impossible for Dr. Morris to give an opinion that Claimant [Aucker] fully recovered from that injury.... Dr. Morris failed to determine whether or not Claimant [Aucker] has recovered from the accepted injury.[1] (citations omitted and emphasis added).
GA & FC Wagman, 785 A.2d at 1091-92.
In the present controversy WCJ Scott M. Olin found Dr. Schoenhaus medical testimony credible that “[u]pon concluding Mr. Purefoey [Claimant] ‘... shows no evidence ... ’ of Lisfranc joint dysfunction, degenerative arthritis nor signs of ‘... any nerve injury ... /tarsal tunnel syndrome,’ or any ‘... residual problems from his work-related injury’ (N.T., p. 35), Dr. Schoenhaus released Claimant to all work without restriction or need for further medical care (N.T., p. 31-35).” WCJ Scott M. Olin Decision, January 14, 2005, Finding of Fact No. 5 at 2.
Here, Employer never filed a Review Petition seeking to change the description of Claimant’s injury as found by WCJ Nancy Goodwin. No matter how expertly the record is massaged, Dr. Schoenhaus did not recognize the accepted injuries of post-traumatic tarsal tunnel syndrome and post-traumatic degeneration; therefore, it was impossible for Dr. Schoenhaus to opine that Claimant fully recovered. GA & FC Wagman. Since, the medical evidence was not competent to support a termination of workers’ compensation benefits, I would affirm the decision of the Board.

. In GA & FC Wagman, this Court stated that it was of no moment that the nature of Aucker's injury was established in the NCP rather than in a finding of fact.